In re A., T.; — Other; Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. L, No. JC2011-0254; to the Court of Appeal, Third Circuit, No. JWK 11-00754.
Granted. Despite the lack of an objection in the trial court, Rule 1-3 of the Uniform Rules of the Courts of Appeal permits supervisory review when the interests of justice require. Accordingly, the case is remanded to the court of appeal for consideration of the application on the merits. All proceedings in the trial court shall remain stayed pending the court of appeal’s review.